Citation Nr: 0516838	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  93-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain with osteoarthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1976.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).

The case has been before the Board on several previous 
occasions.  In October 1993, the claim of entitlement to an 
increased rating for bilateral pes planus, evaluated as 30 
percent disabling was remanded for additional development.  
In particular, the veteran was to be afforded a VA 
examination to determine the extent of disability pertaining 
to arthritis of the feet and back.

The case was returned to the Board with additional issues of 
entitlement to service connection for arthritis of the feet 
and back, and entitlement to an increased evaluation for 
lumbosacral strain, evaluated as 20 percent disabling.  The 
case was again remanded in March 1998 for additional 
development including another VA examination to address 
arthritis of the back and feet.

The case was forwarded to the Board in October 2002.  The 
Board noted that the veteran in a December 2000 letter 
indicated that his condition had worsened and he requested a 
new VA examination.  Further review indicated that the VA 
examination subsequent to the March 1998 remand again failed 
to address the relationship between arthritis and lumbar 
strain and pes planus.  Pursuant to 38 C.F.R. § 19.9(a)(2), 
the Board undertook additional development of the evidence to 
obtain the requested medical opinion.  

Since the time the Board undertook this development, the 
United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, when the case came before the Board again in 
June 2003, it was remanded to the RO for review of the new 
evidence associated with the claims file, and for 
adjudication of the claim considering that evidence, as well 
as evidence previously of record.

Subsequently, the RO associated osteoarthritis with the 
veteran's lumbosacral strain and amended the description of 
his lumbosacral strain to include osteoarthritis.  The claim 
for service connection for arthritis was changed to only 
include arthritis of the feet.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
symptomatology that includes subjective complaints of pain, 
tenderness and spasms; objective findings note pain on 
manipulation, but no evidence of extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, or 
severe spasm of the tendo Achilles on manipulation.  The 
veteran does not use orthopedic shoes or appliances.

2.  There is no evidence of arthritis of the feet.

3.  Prior to September 23, 2002, the veteran's service-
connected low back disorder was manifested by characteristic 
pain on motion with muscle spasm on extreme forward bending.  
There was no evidence of incapacitating episodes of 
intervertebral disc disease requiring bedrest, or ankylosis 
of the lumbar spine.

4.  As of September 23, 2002, the veteran's low back 
disability has been manifested by complaints of pain; 
examination findings reflect that the service-connected back 
disorder is productive of very little impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.71a, Diagnostic Codes 5276, 5278 (2004).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5292, 5293, 5295 (before 
and after September 23, 2002) and DC 5243-5292 (on and after 
September 26, 2003).

3.  Arthritis of the feet was not incurred in or aggravated 
by service, nor may arthritis of the feet be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
February 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2002 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the April 2002 supplemental statement of the case 
(SSOC).  In light of the actual notice provided, the Board 
finds that any content deficiency in the VCAA notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In addition, the veteran was afforded 
comprehensive VA examinations addressing the claimed 
disabilities.  The Board also made efforts to assure that the 
veteran was represented in his current appeal.  

Background.  By rating action in February 1977 service 
connection was granted for bilateral pes planus and a 10 
percent rating was assigned.  Service connection was also 
granted for a lumbosacral strain and a noncompensable rating 
was assigned.  

By rating action in August 1987 the rating for pes planus was 
increased from 10 to 30 percent.  

By rating action in April 1992, the RO assigned a 100 percent 
temporary rating for convalescence for chronic low back pain 
and mid thoracic pain.  X-rays revealed spondylosis and 
degenerative joint disease of the lumbosacral spine with 
compression changes of T-12.  The rating was effective from 
October 7, 1991 until December 1, 1991 at which time a 
permanent rating of 10 percent was assigned for lumbosacral 
strain.  

In October 1993 the Board remanded this claim to evaluate the 
veteran's pes planus disorder as well as to determine the 
extent of any disability pertaining to arthritis of the feet 
and back.

In a November 1996 VA examination the veteran reported that 
in service he noted pain and swelling in both feet during 
physical training (PT).  He was treated with Tylenol and 
Motrin.  In 1975 he was given a permanent profile.  He 
continued to have pain on walking and sees a doctor 2-3 times 
a month.  He underwent bunionectomies in 1994 (left foot, big 
toe), and in 1995 (right foot).  There were linear scars on 
both big toes, status post (S/P), bunionectomy.  He continued 
to complain of bilateral foot and big toe pain.  The examiner 
noted the veteran limped when he walked.  The diagnosis was 
flat feet with fasciitis, and S/P bunionectomy, bilateral.  
The examiner opined that the predisposition for hallux valgus 
of the feet was hereditary, and military service did not 
contribute to its occurrence.  It was most likely that the 
hallux valgus would have occurred regardless of military 
service.

In a spinal examination, the veteran reported noting low back 
pain in service while working in maintenance on the aircraft 
flight line.  In September 1976, he had an automobile 
accident.  He was brought to the emergency room and told that 
he had soft tissue injury.  X-rays were negative for any 
fractures.  He underwent treatment and was prescribed pain 
pills for 3 months.  He continues to complain of low back 
pain on pushing, sitting, and bending.  Objective findings 
were limited motion secondary to myospasm with pain.  The 
examiner noted no fixed deformity, or atrophy.  There was 
however lots of spasms.  The range of motion (ROM) was 
flexion to 70 degrees, extension to 20 degrees, left lateral 
bending to 40 degrees, and right lateral bending to 35 
degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation to 20 degrees.  The diagnosis was 
myofibrositis, low back, traumatic with residual myospasm 
with pain.  

In an April 1997 VA examination the examiner noted mild 
tenderness on the medial aspect of the ankle. The range of 
motion (ROM) of the feet was dorsiflexion to 10 degrees; 
plantar flexion to 30 degrees; and eversion to 15 degrees 
bilaterally.  Inversion was to 25 degrees on the right foot 
and 30 degrees on the left.  X-rays revealed bilateral flat 
feet with moderate sized heel spurs, bilaterally; and S/P 
bunionectomy, bilateral.

In a spinal examination in April 1997, the veteran reported 
on and off low back pain.  He had difficulty bending forward 
or lifting weights.  The examiner noted the veteran walked 
slowly with a cane.  The lower paraspinal area was in spasm 
and mild tenderness was noted.  He had a lumbosacral corset 
in place and wore a TENS unit.  The range of motion (ROM) was 
flexion to 50 degrees, extension to 20 degrees, left lateral 
flexion to 30 degrees, and right lateral flexion to 30 
degrees, left and right rotation to 30 degrees.  All motion 
was associated with pain.  The diagnosis was chronic low back 
pain with normal x-ray findings.  

In March 1998, the Board again remanded the case for 
additional development. 

In a November 1999 VA examination the examiner reviewed the 
claims file and noted evidence in service of low back pain 
complaints and bilateral foot pain.  The veteran noted that 
as soon as he entered basic training he started having 
trouble with his feet.  The pain was mostly under the ball 
joints and arches.  He had arch supports but these were 
uncomfortable.  The examiner noted 4th degree pes planus 
bilaterally with some pronation of the right ankle and hallux 
valgus, left more prominent than right.  There were no 
plantar calluses and no significant hammertoes.  The 
bunionectomy scars were well healed and nontender.  ROM was 
right dorsiflexion to 40 degrees and plantar flexion to 35 
degrees on the right; left was 40 degrees and plantar flexion 
was 50 degrees.  Good peripheral pulses were noted with no 
pitting edema of the ankles.  There was no weakness on 
dorsiflexion and plantar flexion.  An x-ray examination 
revealed evidence of the previous bunionectomies, with 
continued presence of mild hallux valgus and pes planus 
deformity.  There was also a moderate sized hypertrophy spur 
in the inferior aspect of the calcaneous.  No other 
significant bone or joint abnormalities were noted.  
Examination of the veteran's back revealed normal alignment 
to the axial skeleton.  Forward bending of the lumbar 
vertebrae was 40 degrees and backward extension of the lumbar 
vertebrae was 17 degrees.  Lateral flexion of the thoracic 
vertebrae was 32 degrees and rotation of the lumbar vertebrae 
was 25 degrees.  Despite the show of discomfort relating to 
the back, ankle deep tendon reflexes were 2+ bilaterally.  
Straight leg raising could not be achieved beyond 20 degrees 
bilaterally.  The reason for this appeared to be some 
discomfort in the lower back.  There was no specific evidence 
of either lumbar or iliolumbar laxity.  There were no 
postural abnormalities and he walked without a limp.  The 
examiner noted a possible psychogenic cause for the veteran's 
overall poor showing during examination.  The diagnoses were 
(1) postoperative status bilateral bunionectomies, well 
healed scars, and persistent subjective complaints; (2) 
bilateral 4th degree pes planus, symptomatic; and (3) 
mechanical low back pain syndrome with no localizing 
neurological deficits and with only mild degenerative disc 
disease at the level of T12-L1 by x-ray.

In October 2002 the Board noted a December 2000 letter in 
which the veteran indicated that his bilateral pes planus and 
back disorder had worsened and he requested a new 
examination.  In addition the Board noted the question of the 
relationship between arthritis and his foot and back 
disorders had yet to be addressed by examination.

In a March 2003 VA examination, it was noted that the veteran 
reported that he had constant pain in both his feet and that 
the pain was made worse by walking and standing.  He last 
used inserts two years ago.  The examiner noted severe 
pronated feet with bilateral pes planus.  There were calluses 
on the medial aspects of both great toes at the sites of the 
bunionectomies.  However there were no plantar callosities on 
either foot.  Examination of the feet revealed completely 
supple feet with no signs of pain, tenderness, redness, or 
swelling. The veteran's shoes revealed no abnormal wear 
pattern.  ROM was dorsiflexion to 10 degrees, plantar flexion 
45 degrees, eversion 20 degrees, and inversion to 30 degrees.  
There was no sign of edema, instability, weakness, or 
tenderness.  Gait was normal without sign of limping.  There 
was no skin or vascular changes of either foot. He had no 
difficulty rising on his toes or heels. The Achilles tendon 
appeared to be uninvolved or deformed in any fashion.  The 
valgus deformations were correctable by manipulation.  X-rays 
confirmed pes planus bilaterally.  However, there was no 
evidence of degenerative changes in either foot.  There was 
bilateral calcaneal spurring and demonstrable evidence of an 
operative procedure on the head of the first metatarsal 
bilaterally.  The diagnosis was bilateral pes planus.  

In a spine examination, the examiner noted the veteran 
ambulated without assistive devices.  He demonstrated no 
discomfort whatsoever while getting undressed and dressed.  
He had no difficulty getting onto the examination table or 
turning from the supine to prone position.  His back pain was 
constant and made worse by bending and stooping.  He stated 
that he lost 3-4 weeks work time as a result of his 
discomfort although he stated he could not confirm this.  Two 
weeks ago he got a surgical corset from the Atlanta VAMC and 
wore it for his exam.  ROM was flexion to 30 degrees, 
extension to 30 degrees, left lateral bending to 40 degrees, 
and right lateral bending to 35 degrees, left and right 
lateral rotation to 55 degrees.  The veteran demonstrated 
voluntary weakness of both quadriceps at grade 1 or 2 but 
when distracted obviously had grade 5 strength in the 
quadriceps.  Straight leg raises were to 40 degrees 
bilaterally.  The examiner opined the veteran's weakness was 
of a voluntary nature with there being no evidence of spinal 
discomfort on pressure. No muscle spasms were present.  The 
veteran had a mildly positive hip extension test on the right 
but negative on the left.  When in the prone position the 
veteran was asked to flex his knee and he complained of low 
back pain.  When he was assured that this would not cause low 
back pain, he suddenly was able to demonstrate full ROM of 
the knee without resistance.  There was no sciatic nerve 
tenderness in either thigh.  There was no evidence of knee 
atrophy whatsoever in any major muscle group in the lower 
extremities.  X-rays of the lumbosacral spine reveals normal 
bone architecture throughout there was no evidence of any 
degeneration of the facets of either joint.  The normal 
lumbar orthotics curve was well maintained. Disc space 
appeared to be normal throughout.  There appeared to be 
minimal osteophyte at the superior border of L1.  There 
appeared to be no degeneration at T11-T12.  The following 
diagnosis was given:  "Low back pain with no objective 
findings, in my opinion, to support a diagnosis of muscle 
strain at this time."  The examiner summarized as follows:

In my opinion, there is no etiological 
relationship between the service 
connected foot and back disability and 
degenerative changes shown on x-ray in 
November 1999 and the superior acetabulum 
bilaterally at T12-L1.  The patient's 
findings were in many cases incompatible 
and inconsistent with what we should see 
in cases of lumbosacral strain and it 
appeared to this examiner that it was an 
effort on the patient's part to impress 
me with his disability which I feel is 
nonexistent.  The patient's pes planus is 
indeed confirmed on examination although 
the disability emanating from his feet 
is, in my opinion, questionable in that 
he has [not] felt the need to wear 
inserts for the past two years and there 
was no evidence of abnormal gait present 
at this examination.

In an August 2004 VA foot examination the examiner noted 
pain, some weakness, stiffness, and swelling.  The veteran 
reported at times he had heat and redness, and tired easily.  
He had crampy pains and flare-ups every few days.  He did not 
use crutches, braces, canes, or correctional shoes.  The 
veteran was able to do daily activities.  There was no sign 
of edema, weakness, or tenderness.  He had some painful 
motion when moving his feet but his gait and posture were 
normal.  There were calluses on both great toes and the areas 
were slightly tender to touch.  The shoes revealed no 
abnormal wear pattern.  Examination of the feet revealed no 
high arch, hammertoes, or clawfoot.  He had flat feet when 
standing, and a small amount of arch bilaterally when 
sitting.  The Achilles tendon was normal, and there was no 
valgus bilaterally, and no forefoot or hindfoot malalignment.  
ROM was dorsiflexion to 45/50 in both feet with no pain, 
inflammation, edema, keloid, induration flexibility, or 
limitation of motion.  X-rays revealed S/P bunionectomies, 
bilateral pes planus, and calcaneal spurs.  

Regarding the veteran's spine, he reported frequent low back 
pain, which he rated as 10/10, occurring daily and lasting 
most of the day.  It was a throbbing pain down the front and 
back of his legs to his feet.  He had had no weight loss, 
fever, malaise, dizziness, or visual problems.  There was no 
bladder or bowel problems, or erectile dysfunction.  He 
walked unaided, and did not use a cane, crutches, back brace, 
or a walker.  He had had no surgery on his back.  He could 
move from sitting to standing by pushing up on his hands.  He 
reported no recreational activities and he was not working.  

The examiner noted that the spine appeared normal.  His limbs 
were held to the side and his head was held straight forward 
as he walked. The curvature of his spine and symmetry was 
normal.  There was some tenderness but no spasms in the lower 
back and strength in the back was normal 5/5.  Sensation on 
examination of the legs from the lower back on down was 
normal.  ROM was flexion to 70 degrees, extension to 20 
degrees, left lateral flexion to 25 degrees, and right 
lateral flexion to 25 degrees, left lateral rotation to 30 
degrees, and right lateral rotation to 25 degrees.  The 
diagnosis was lumbosacral strain.  

The relevant medical evidence also consists of VA outpatient 
treatment and examination reports dating to the present time, 
and some records from private health care providers, 
including a February 1994 letter from Deborah Daniels, M.D., 
noting the veteran's foot disabilities.  

I.  Increased Rating Claims.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004). 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

a. Foot Disorder Analysis.  The Rating Schedule provides 
disability ratings for acquired flatfoot which is pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation and not improved by 
orthopedic shoes or appliances (bilateral 50 percent, 
unilateral 30 percent); severe, with objective evidence of 
marked deformity, pain on manipulation and use, indication of 
swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo Achilles and 
pain on manipulation and use of the feet (bilateral or 
unilateral 10 percent); or mild, with symptoms relieved by 
built-up shoe or arch support (0 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2004).  

The Ratings Schedule for acquired claw foot (pes cavus) 
provides ratings when there is marked contraction of plantar 
fascia with a dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity (bilateral 
50 percent, unilateral 30 percent); when there is a tendency 
toward bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads 
(bilateral 30 percent, unilateral 20 percent); and when the 
great toe is dorsiflexed, there is some limitation of 
dorsiflexion at ankle, and definite tenderness under 
metatarsal heads (bilateral or unilateral 10 percent). 38 
C.F.R. § 4.71a, Diagnostic Code 5278 (2004).

Disability compensation is also available if there is 
evidence of moderate (10 percent), moderately severe (20 
percent) or severe (30 percent) foot injuries.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  

In this case, the record shows the veteran is presently in 
receipt of a 30 percent disability rating for bilateral pes 
planus (Diagnostic Code 5276).  The Board finds that the 
criteria for an evaluation in excess of 30 percent have not 
been met. 

The relevant medical evidence reveals that the veteran has 
often sought treatment for foot pain.  However, the evidence 
of record including VA treatment records and examinations 
fail to show that his pes planus has ever been "pronounced" 
within the meaning of DC 5276.  Specifically, the evidence is 
insufficient to show that his pes planus has ever been 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopedic shoes or appliances.  In this 
regard, the examiner in the March 2003 VA examination noted 
there were no plantar callosities on either foot, no signs of 
pain, tenderness, redness, swelling, edema, instability, or 
weakness.  The veteran's shoes revealed no abnormal wear 
pattern and his gait was normal without sign of limping.  The 
Achilles tendon appeared to be uninvolved or deformed in any 
fashion.  The examiner opined that the veteran's pes planus 
disability was questionable in that the veteran did not feel 
the need to wear inserts for the past two years and there was 
no evidence of abnormal gait during the examination.

In addition the August 2004 VA examination noted that the 
veteran did not use crutches, braces, canes, or correctional 
shoes and was able to perform daily activities.  He had some 
painful motion when moving his feet but his gait and posture 
were normal.  His feet revealed no high arch, hammertoes, or 
clawfoot and his Achilles tendon was normal. 

Based on the foregoing, the Board concludes that the 
veteran's bilateral pes planus is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 30 
percent under DC 5276 at any time.  See 38 C.F.R. § 4.7.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the veteran has repeatedly 
complained of constant foot pain.  However, these complaints 
of pain have been considered in conjunction with the 
assignment of the current rating under Diagnostic Code 5276, 
as a 30 percent evaluation requires evidence of pain on 
manipulation and use accentuated.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  In addition, the 
evidence does not show that pain on movement of the feet is 
productive of an additional degree of functional loss which 
would warrant the assignment of a rating in excess of 30 
percent.  In particular, when the findings as to strength and 
functioning are considered, the Board finds that the evidence 
does not demonstrate weakened movement or incoordination 
which would warrant the assignment of a higher evaluation.  
In this regard, no examiner has made findings indicative of 
excess fatigability, less movement than normal, or more 
movement than normal.  For these reasons, the Board finds 
that an evaluation in excess of 30 percent is not warranted 
on the basis of functional impairment or loss resulting from 
bilateral pes planus.  Accordingly, the Board concludes that 
the veteran is most appropriately evaluated at the 30 percent 
rate under DC 5276.

In reaching this decision, the Board has considered other 
provisions applicable to the veteran's bilateral foot 
condition.  According to DC 5278, a 50 percent evaluation is 
warranted for claw foot (pes cavus), acquired, marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, bilateral.  However, in this case, the veteran's 
service-connected condition is primarily manifested by pain, 
without X-ray evidence of any appreciable deformity other 
than hallux valgus and bilateral calcaneal spurs.  There is 
no clinical evidence of marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, painful 
callosities, or a marked bilateral varus deformity.  There 
has been no demonstration of claw foot, and the Board finds 
that the overall disability picture is not consistent with a 
50 percent evaluation under DC 5278.

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered. 38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In this case, the veteran has made numerous assertions that 
his pes planus is significantly worse than the physical 
examinations reveal.  However, the Board finds that the 
rating schedule is not inadequate, as it provides for higher 
ratings, up to 50 percent, when the required manifestations 
are shown.  In addition, the veteran's disability picture is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards.  The record does 
not show that during the period under consideration the 
veteran has required frequent periods of hospitalization for 
his pes planus, or that such disability markedly interferes 
with employment.  Nor is it otherwise shown that his 
disability picture is exceptional or unusual.  Therefore, the 
Board concludes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for bilateral pes 
planus.

b.  Lumbosacral Strain.   The schedular criteria by which the 
veteran's lumbar spine disability can be rated have changed 
twice during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; see also 68 Fed. Reg. 51454- 51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim for the service-connected 
lumbar spine disability must include consideration of the old 
and both sets of new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  
The Board notes that the provisions of DC 5293 (which 
pertained to intervertebral disc syndrome) were changed 
effective from September 23, 2002.  The rating schedule for 
the spine was changed effective September 26, 2003, at which 
time DC 5293 was changed to DC 5243, and DC 5295 was changed 
to 5237.  

1.  Old Rating Criteria.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295 (in effect prior to September 26, 2003), a 20 
percent evaluation is warranted where the veteran experiences 
muscle spasm on extreme forward bending and loss of lateral 
spine motion unilaterally in a standing position.  A 40 
percent rating is warranted when there is severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under the version of DC 5295 in effect prior to 
September 26, 2003.  The veteran is shown to have back pain 
and some limitation of motion.  There is evidence of only 
minimal osteophytes at the superior border of L-1, there is 
no evidence of listing of whole spine to opposite side, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under the old version of DC 5295, and that the 
preponderance of the evidence is against a rating in excess 
of 20 percent under this Diagnostic Code.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 40 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is severe.  
The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  Examination in November 1996 
revealed very little limitation of motion.  Examination in 
April 1997 revealed no more than moderate limitation of 
motion.  Severe limitation of motion of the lumbar spine is 
not shown by the November 1999 or the March 2003 
examinations.  The examiner in November 1999 noted a possible 
psychogenic cause for the veteran's poor showing during 
examination and another examiner in March 2003 stated that 
the "findings were in many cases incompatible and 
inconsistent with what we should see in cases of lumbosacral 
strain. . . ."  The examiner felt that the veteran's 
disability was "nonexistent."  The August 2004 VA 
examination report shows that the veteran had various ROM 
readings during the same examination.  These include initial 
ROM of forward flexion to 70 degrees, backward extension to 
20 degrees, left lateral rotation was to 30 degrees, and 
right lateral rotation to 25 degrees, left lateral flexion to 
30 degrees, and 25 degrees on the left.  The Board finds that 
this does not rise to the level of severe limitation of 
motion.  The words "slight," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  The Board finds that 
the limitation of motion of the veteran's lumbar spine does 
not rise to the level of severe, when considering all factors 
including the March 2003 and August 2004 VA examination 
reports.

The March 2003 and August 2004 VA X-ray reports reveal no 
evidence of herniated nucleus pulposus, nerve root 
amputation, or spinal stenosis, and only minimal osteophytes 
at the superior border of T-1.  The veteran complained of 
pain associated with his lumbar strain but the evidence has 
not suggested that he suffers attacks or flare-ups of any 
type.

2.  New Rating Criteria.  Under 38 C.F.R. § 4.71a (as in 
effect September 26, 2003), DC 5237 (lumbosacral strain), DC 
5242 (degenerative arthritis of the spine) (see also DC 
5003), and DC 5243 (intervertebral disc syndrome) are all 
rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  The General Rating Formula provides 
that a 40 percent evaluation for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  In addition, the 
regulation provides that intervertebral disc syndrome may be 
rated under either the General Rating Formula or the "Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

Under DC 5293 (in effect August 22, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurological 
symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time periods.  The Board reiterates that the 
August 2004 VA examination report shows that the veteran had 
an ROM of forward flexion to 70 degrees, backward extension 
to 20 degrees, left lateral rotation was to 30 degrees, and 
right lateral rotation to 25 degrees, left lateral flexion to 
30 degrees, and 25 degrees on the left.  There is no evidence 
of ankylosis of the spine, or that forward flexion of the 
thoracolumbar spine is 30 degrees or less.  Finally, with 
regard to DC 5243, the evidence is insufficient to show that 
the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
previously discussed, the evidence does not establish that 
the veteran has any flare-ups or attacks that would 
constitute incapacitating episodes or that require bed rest.  
Accordingly, a rating in excess of 20 percent is not 
warranted under the General Rating Formula, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243.  With respect to neurological symptoms, the Board notes 
that the March 2003 and August 2004 VA examinations do not 
revealed decreased sensation.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy.  See e.g., March 2003 and August 1999 VA examination 
reports.  The veteran ambulates without assistive devices.  
In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional 
loss, to include the findings pertaining to neurological 
deficits, muscle strength, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent when compared to either the old or the new rating 
criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 20 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service Connection Claim, Arthritis.  VA law and 
regulations provide that service connection may be granted 
for a disability resulting from a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  To establish entitlement to service connection on a 
secondary basis, there must be competent medical evidence of 
record establishing that a current disability is proximately 
due to or the result of a service-connected disability.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) (holding that if 
a claim involves a question of medical causation, competent 
medical evidence is required to establish a causal nexus).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis, becomes 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The veteran contends that he currently suffers from 
degenerative arthritis of the feet as a result of his during 
military service.  As noted above, the veteran's service 
medical records do not reflect that the veteran was treated 
for this disorder.  Moreover, there is no evidence of 
treatment for arthritis of any joint until many years 
following service.  

The Board places significant probative value on the March 
2003 VA examination in which a VA physician opined that the 
veteran did not have arthritis of the feet.  Further, 
outpatient treatment records fail to show complaints of, 
treatment for, or diagnoses of a disability manifested by 
arthritis of the feet.

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In this 
case, post-service evidence is negative for a current 
disability of the feet manifested by arthritis.

Inasmuch as there is no medical evidence establishing the 
presence of arthritis of the feet as a result of military 
service, the preponderance of the evidence is against the 
claim and the claim must be denied.


ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.

A rating in excess of 20 percent for lumbosacral strain is 
denied.

Service connection for arthritis of the feet is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


